Bennett, Judge,
concurring in part and dissenting in part:
I have no difficulty in agreeing with part I of the majority’s opinion. Defendant did not breach its express contract with plaintiffs nor did it contravene any statutory obligation owed to them. I agree also with part III in that there is no implied contract here. I respectfully disagree, however, with the majority’s conclusion that, having found no breach, the court lacks jurisdiction to base its result upon this finding because the claims basically are of a tortious nature and we have no authority to decide tort cases.
It is undisputed that there was an express contract between the parties. Plaintiffs assert, inter alia, a breach of specific clauses of that contract. The jurisdictional requirements of 28 U.S.C. § 1491 are thus met with respect to that assertion.8 Whether the Government’s actions in pursuance of the contract were tortious is not a matter we need to decide in this case. We are required only to determine whether *754defendant breached its contract. We clearly have jurisdiction to make this determination, as the majority has apparently done, whether or not there is also a tort claim here. It follows that we have jurisdiction to rule on defendant’s counterclaim and should do so, even if a judgment for defendant on the counterclaim might be uncollectible, as pointed out in oral argument. The latter point is not our concern, although such a'judgment might be a public service in highlighting problems worthy of concern elsewhere in the Government. The counterclaim is for almost one million dollars.

 See Ralston Steel Corp v. United States, 169 Ct. Cl. 119, 123-28, 340 F. 2d 663, 666-69, cert. denied, 381 U.S. 950 (1965), where the full court, upon authority of several Supreme Court cases cited, held that an arguable allegation of breach of contract Is all that Is required to establish our jurisdiction and calls for judgment on the merits rather than dismissal for want of jurisdiction.